Citation Nr: 0109400	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-48 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to entitlement to Department of Veterans 
Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The appellant had active service from February 1989 to July 
1991.  He received a Bad-Conduct Discharge from service 
pursuant to the sentence of a general court-martial.  

In February 1992, the appellant submitted a claim for 
Department of Veterans Affairs (VA) disability benefits.  In 
a June 1992 administrative decision, it was held that the 
character of the appellant's discharge from service 
constituted a bar to VA benefits.  In September 1996 he again 
submitted a claim for VA disability benefits.  In October 
1996 he was informed by the VA Regional Office, Louisville, 
Kentucky, (RO) that the character of his discharge from 
service constituted a bar to VA benefits.  It was noted that 
the appellant had not been informed of the 1992 decision.  
The appellant appealed the RO's determination.  

In February 1999, the Board remanded this case in order to 
schedule the appellant for a hearing before a member of the 
Board at the RO.  The appellant was afforded a Board 
videoconference hearing in July 1999.  In November 1999, the 
Board remanded this case for additional development.  This 
case is now once again before the Board for review.


FINDINGS OF FACT

1.  In August 1990, the appellant was convicted by a general 
court-martial of writing checks with insufficient funds, 
assault with a dangerous weapon, disorderly conduct and 
breaking restriction; the offenses took place on various 
dates from August through December 1989; his sentence 
included discharge from military service with a Bad-Conduct 
Discharge. 

2.  The appellant was not insane at the time of the offenses 
which led to his Bad-Conduct Discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from military 
service is a bar to entitlement to VA benefits.  38 U.S.C.A. 
§§ 101(2), 101(18), 5303 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.12, 3.13 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

As addressed during a hearing in April 1997, the VA was 
unable to obtain treatment records from St. Joseph's 
Hospital.  However, the VA notified the appellant of its 
inability to obtain those records and encouraged the 
appellant to contact the hospital directly, if he wished to 
have the records in question considered.  Additionally, in a 
November 1999 remand, the Board directed the RO to obtain the 
results of a 1990 sanity board hearing held in connection 
with an August 1990 general court-martial, as well as the 
findings of the Board for Correction of Military Records of 
the Department of the Army which, at the time, was in 
possession of the sanity board hearing report.  The RO 
obtained records associated with a January 1997 decision of 
the Army Board for the Correction of Military Records 
(ABCMR).  However, information subsequently received is to 
the effect that no other records have been located in the 
appellant's military records file.  At any rate, information 
from the ABCMR does include a summary of the report of the 
psychiatric examination administered in connection with the 
appellant's general court-martial.  The appellant has not 
suggested that the characterization of the report is 
inaccurate, and Board has no reason to believe it is anything 
but accurate.  The Board, therefore, finds that because the 
memorandum of consideration sets forth the results of the 
psychiatric examination in question, there has been 
substantial compliance in this respect both with the VA's 
obligations under the Act and with the terms of the November 
1999 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

Further, the appellant and his representative have been 
adequately notified of the applicable laws and regulations, 
which set forth the criteria for entitlement to benefits at 
issue.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and letters have informed the 
appellant and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the appellant's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of he result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
appellant are to be avoided).  Moreover, given the 
completeness of the present record, which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the appellant by 
proceeding with appellate review despite the fact that 
implementing regulations have not yet been implemented.

VA benefits are not generally payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  See 38 U.S.C.A. §§ 101(2), 101(18); 38 C.F.R. 
§ 3.12(a).  The discharge or dismissal by reason of a general 
court-martial shall bar all rights of such person under laws 
administered by the Secretary.  38 U.S.C.A. § 5303(a); 
38 C.F.R. § 3.12(c)(2).  However, if it is established that 
the person in question was insane at the time of committing 
the offense leading to the discharge, that person is not 
precluded from benefits by that discharge.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R.§ 3.354(a).  This regulation 
provides for three circumstances which the United States 
Court of Appeals for Veterans Claims (noting the "obvious 
drafting defects" of the regulation) indicated should be 
modified by applying the phrase "due to a disease."  Zang 
v. Brown, 8 Vet.App. 246, 252-53 (1995).   When the question 
is whether an individual was insane at the time of an offense 
leading to his court-martial or discharge, the rating agency 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition of 
paragraph (a).  38 C.F.R. § 3.354(b).  

The General Counsel of the VA in May 1997 discussed the 
intended parameters of the types of behavior which were 
defined as insanity in 38 C.F.R.§ 3.354 (a).  It was 
indicated that behavior involving a minor episode or episodes 
of disorderly conduct or eccentricity did not fall within the 
definition of insanity in that regulation.  It was further 
indicated that a determination of the extent to which an 
individual's behavior must deviate from his normal method of 
behavior could best be resolved by adjudicative personnel on 
a case-by-case basis in light of the authorities defining the 
scope of the term insanity.  It was stated that the phrase 
"interferes with the peace of society" in the regulation 
referred to behavior which disrupted the legal order of 
society.  It was stated that the term "become antisocial" in 
the regulation referred to the development of behavior which 
was hostile or harmful to others in a manner which deviated 
sharply from the social norm and which was not attributable 
to a personality disorder.  It was indicated that the 
reference in the regulation to "accepted standards of the 
community to which by birth and education" an individual 
belonged required consideration of an individual's ethnic and 
cultural background and level of education.  It was stated 
that the regulatory reference to "social customs of the 
community" in which an individual resided required assessment 
of an individual's conduct with regard to the contemporary 
values and customs of the community at large.  The opinion 
also held that behavior which is generally attributable to a 
substance-abuse disorder does not exemplify the severe 
deviation from the social norm or the gross nature of conduct 
which is generally considered to fall within the scope of the 
term insanity and therefore does not constitute insane 
behavior.  VAOPGCPREC 20-97 (May 22, 1997).

The record shows that appellant was discharged from service 
in July 1991 with a Bad-Conduct Discharge after an August 
1990 general court-martial found him guilty of various 
offenses which occurred during the time period from August 
through December 1989.  The appellant does not dispute that 
he was, in fact, discharged by reason of a Bad-Conduct 
Discharge.  He argues, however, that he was insane at the 
time that he committed the offenses in question and that, 
therefore, he is not precluded from benefits by that 
discharge. 

Looking to the evidence which reflects the appellant's mental 
status during the pertinent time period, the Board notes that 
the appellant did not report any psychiatric symptoms on 
entrance examination in January 1989, and his psychiatric 
status was clinically evaluated as normal at that time.  
Service medical records dated in 1989 document treatment for 
various physical complaints, but do not appear to reference 
any psychiatric findings.  A November 1989 entry shows that 
the appellant reported for "command directed B.A.T."  No 
further explanation or reported results were documented.  On 
physical examination in February 1990, the appellant reported 
that he was in the worst shape he had ever been in during his 
life, mentally, emotionally and physically.  The examiner 
reported that the appellant was not suicidal or homicidal, 
and the appellant's psychiatric status was clinically 
evaluated as normal.  Service medical records show Antabuse 
therapy in April 1990 and include a reference that the 
appellant was seen by a doctor for a sanity board in July 
1990.  An August 1990 entry appears to indicate that a 
confinement physical examination was complete and within 
normal limits. 

As noted earlier, a January 1997 memorandum of consideration 
from the ABCMR notes that prior to trial by general court-
martial, the appellant was examined by a psychiatrist who 
determined that the appellant did not have a severe mental 
disease or defect, that he was dependent on alcohol (in 
remission), that alcohol contributed to his misconduct, and 
that the appellant could distinguish right from wrong and had 
the mental capacity to understand the proceedings.   

The Board is unable to find that any of the above-cited items 
of evidence show or even suggest that the veteran was insane 
as defined for VA purposes.  It appears that he was seen by 
medical personnel on numerous occasions in 1989 as well as in 
1990 before his trial and thereafter during his confinement.  
While the veteran did report in February 1990 that he was in 
the worst shape of his life both mentally and emotionally, 
this comment alone does not show that he was insane.  
Moreover, a trained medical examiner at that time clinically 
evaluated his psychiatric status as normal.  Further, it 
appears that a psychiatrist examined the appellant in 
connection with the court-martial and determined, in his 
trained medical opinion, that the appellant did not have a 
severe psychiatric disorder.  These observations and opinions 
by medical personnel at a time proximate to the offenses in 
question should be afforded considerable weight.  

Moreover, it does not appear that there is any competent 
evidence to the contrary.  Post-service medical records 
certainly document psychiatric problems and eventual 
diagnoses which include schizophrenia.  Certain of those 
records reference history given by the appellant regarding 
being depressed as a teenager and alcohol and drug abuse.  
Other medical records reference a gunshot wound to the head 
in 1992 (after service) and some of those medical records 
document comments by the appellant that he began hearing 
voices after the 1992 gunshot wound to the head.  A July 1994 
psychosocial assessment also reports history given by the 
appellant that all of his mental health problems started in 
1992 after the random shooting accident and that prior to the 
1992 accident he was outgoing, went to night clubs, didn't 
mind crowds and was able to work.  Other reports show a 
history of dropping out of high school in the 12th grade and 
drug and alcohol abuse from his early teen years.  

At any rate, the Board is compelled to conclude that the 
clear preponderance of the evidence is against a finding that 
the appellant was insane at the time of the offenses in 1989 
which led to his Bad-Conduct Discharge.  There is no evidence 
showing that during that time frame his behavior was such 
that a finding of insanity could be made as such term is 
defined in 38 C.F.R. § 3.354(a) and interpreted by the Court 
and VA's General Counsel.  While the veteran has had 
psychiatric problems subsequent to service, the preponderance 
of the evidence is against a finding that he was insane at 
the time of the offenses in question.  The clear opinion of 
medical professionals during service was that his psychiatric 
status was clinically normal. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

